Title: From Benjamin Franklin to Landais, 10 November 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, Nov. 10. 1779.
Having not yet received from Commodore Jones, what he may have to offer in support of the Charges he makes against you, I find it proper to postpone for a few Days the hearing of your Defence, and I do therefore here by desire you to Stay in Paris till Monday next. When I hope the Hearing may take place.
I am, Sir Your most obedient and most humble servant.
Capt. Landais.
